Citation Nr: 1744276	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  09-32 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits based on service from March 1967 to March 1970.  


REPRESENTATION

Appellant represented by:	Devin A. Winklosky, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to March 1970, including combat service in the Republic of Vietnam.  

The character of discharge issue on appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in September 2014 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In February 2016 the Board determined that the appellant's service from March 1967 to March 1970 was under other than honorable conditions for VA purposes and, thus, a bar to his receiving VA benefits based on that service.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated, and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded, in part, in that the Board failed to provide an adequate statement of reasons or bases as to whether the appellant had a "disease," including but not limited to posttraumatic stress disorder (PTSD) at the time of the commission of the offenses which were now being cited as a bar to VA benefits, and, if so, whether the disease and its symptoms caused behavior which qualified as insanity pursuant to 38 C.F.R. § 3.354(a).  Moreover, the Board was to address whether additional development, to include a VA examination and opinion, was necessary to address the medical questions at hand.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that a remand of the issue is necessary to accomplish the development mandated in the Joint Motion For Remand and Court Order of May 2017.  

For purposes of clarity, portions of the vacated Board decision of February 2016 are provided below, to include the appropriate laws and regulations and background sections.  

Character of Discharge 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2016).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2016).  

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2016); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).  

Except as provided in 38 C.F.R. § 3.13(c) (2016), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2016).  

Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 (2016) provides an exception if the following conditions are met: (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.  

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) (West 2014) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d) (2016).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c) (2016): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absent without leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6) (2016).  

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) (2016) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2016).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n) (2016).  

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 (2016) is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  
38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  

Background

The appellant's discharge from service was first determined to be a bar to VA benefits in a July 1970 administrative decision.  Specifically, it was concluded that the claimant accepted an undesirable discharge to escape trial by "general" court-martial.  With the submission of records regarding an upgrade to his discharge, the claim was reopened by the Board in February 2015.  However, after consideration of all evidence of record, it was determined that the claim remained denied.  The appellant appealed the denial to the Court, and as reflected in a 2015 Joint Motion for Partial Remand, the Board's denial was based on the fact that the claimant was barred from VA benefits due to acceptance of an undesirable discharge to escape trial by "general" court-martial.  However, as pointed out by the Court, there were numerous references in the claims file reflecting that the court-martial in question was actually "special" in nature.  Thus, the Board's discussion was inadequate in that there was no analysis regarding the appellant's apparent attempt to escape a special court-martial rather than a general court-martial.  The discussion which follows was in response to the Court's order.  

The appellant is seeking eligibility for VA compensation and other benefits based on his military service from March 1967 to March 1970, to include service in the Republic of Vietnam.  To this end, he contends that the character of discharge at the end of his period of service should not be a bar to his receiving VA benefits based on that service.  At the hearing, he provided testimony wherein he contended that he was suffering from PTSD at the time he was AWOL.  

In pertinent part, the records concerning the appellant's service reflect the following.  He was granted an undesirable discharge for the good of the service in order to escape trial by a special court-martial due to being AWOL from September 8, 1969, to January 3, 1970, his admitted use of illegal drugs, and his insistence on getting out of military service any way that he could.  

In September 1977, the appellant applied to the Department of the Defense's Special Discharge Review Program (SDRP) and requested that his undesirable discharge type be upgraded to honorable.  On review, the Discharge Review Board determined in October 1977 that the appellant met the primary and secondary criteria, which included consideration of prior service decorations, and education.  However, the Discharge Review Board also determined that the appellant's record of service, with a record of service of conduct of 3.0, three nonjudicial punishments and 198 days lost time (in addition to the AWOL period already named, there were two other unauthorized absences for 14 and 65 days, respectively) did not warrant characterization as fully honorable.  

In a May 1978 letter, the Department of the Navy advised the appellant that his discharge had been reviewed again by the Naval Discharge Review Board (NDRB), as required by Public Law 95-126, and that the NDRB had determined that the appellant would not qualify for upgrading under the new, uniform standards for discharge review.  It was also noted that the character of discharge he had received under the previous review under the DoD SDRP had not been changed.  The appellant was subsequently issued a DD Form 215, stating, "Discharge review under PL 95-126 and a determination has been made that characterization of service is warranted by DOD SDRP 4 Apr 77."  According to VA's Adjudication Procedural Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section B, para. 11(c), such narrative constitutes an unfavorable second review.  The appellant's upgraded discharge was not affirmed by the discharge review board.  

Accordingly, the appellant's discharge, initially upgraded to a general discharge under honorable conditions in October 1977, did not remove the bar to benefits.  

The Board must now look to the original discharge and facts and circumstances.  As reported above, the appellant has contended that he was suffering from PTSD at the time he was AWOL.  In further detail, at the September 2014 hearing, he testified that he had completed one year of combat service in Vietnam and his time being AWOL was a prolonged deviation from his normal method of behavior.  He was trying to avoid the stresses and difficulties of coming back to society.  Prior to returning from Vietnam, he had not used illegal drugs.  He also asserted that he was not aware of a court-martial or a discharge to avoid court-martial.  He was never placed in the brig or demoted in rank.  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2016).  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.  

Questions on Remand

In effect, the medical question that has not been adequately addressed is whether the appellant had a disease, including but not limited to PTSD, at the time of the commission of the offenses which are now being cited as a bar to VA benefits, and, if so, whether the disease and its symptoms caused behavior which qualifies as insanity pursuant to 38 C.F.R. § 3.354(a) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file and a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in March 1970.  The claims file must be reviewed, and the opinion must indicate that such a review took place.  If the designated examiner feels that an in-person examination is necessary, one should be scheduled.

The opinion should address the following two questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the appellant manifested a disease, including, but not limited to, posttraumatic stress disorder, during his post-Vietnam military service (February 10, 1969 to March 27, 1970)?  

(b) If so, is it at least as likely as not (50 percent or greater probability) that the appellant's disease and its symptoms caused behavior (being AWOL from September 8, 1969 to January 3, 1970 or use of illegal drugs) which qualifies as insanity, as defined below?  

The examiner is advised that (for the purposes of this matter) an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

The examiner must base his or her opinions on all the evidence relating to the period involved.

2.  After completion of the above development and any other additional development deemed necessary, the RO should readjudicate the claim.  If the claim on appeal remains denied, the RO should furnish the appellant and his attorney a supplemental statement of the case (SSOC), allow an opportunity respond and return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

